Exhibit 10.9
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT is made as of the 15th day of May, 2002, between
CONTRACTORS RESOURCES, INC., a New Jersey corporation (“Debtor”), and WATERSIDE
CAPITAL CORPORATION, a Virginia corporation (the “Secured Party”).
 
R E C I T A L S
 
The Borrowers (as defined below) have executed two Secured Commercial Notes (the
“Notes”) in the original principal amounts of $900,000 and $500,000 and as more
particularly described in paragraphs 2(a) and 2(b) below.
 
In consideration for equity investment and loan financing provided to The
Netplex Group, Inc., a New York corporation (“Group”), Debtor’s parent
corporation, and to Netplex Systems, Inc., a Delaware corporation (“Systems”),
the sister corporation of Debtor (Group and Systems collectively the
“Borrowers”), by Secured Party, and for the Secured Party’s accommodations and
collateral release provided for in that certain Workout and Collateral Release
Agreement dated as of May 15, 2002, Debtor has agreed to secure all of the
Obligations described and defined in Paragraph 2 below by granting the Secured
Party a lien on all of its assets.
 
AGREEMENT
 
Accordingly, the Debtor and the Secured Party agree:
 
1. To secure the payment, satisfaction and discharge of the Obligations, the
Debtor assigns, transfers, pledges and sets over to the Secured Party, and its
successors and assigns, and grants the Secured Party, and its successors and
assigns, a security interest in, all of the personal property of every kind and
nature of the Debtor, whether tangible or intangible, whether now existing or
hereafter arising, whether now owned or hereafter acquired by the Debtor or in
which the Debtor now has or hereafter acquires any right, title or interest,
together with all of the proceeds thereof and all additions, accessions and
substitutions thereto and therefor (collectively the “Collateral”), including,
without limitation the following:
 
(a) All of the Debtor’s accounts, accounts receivable, contract rights,
instruments, certificates of deposit, documents, chattel paper, notes, drafts,
acceptances and other forms of obligations and receivables, whether or not
earned by performance, and which are now owned or hereafter acquired by the
Debtor or in which the Debtor now has or hereafter acquires any right, title or
interest (collectively the “Accounts”), together with all proceeds of the
Accounts; and
 
(b) All of the Debtor’s tangible personal property, goods, books, records,
furniture, apparatus, furnishings, fittings, fixtures, machinery, motor
vehicles, appliances, computer systems, and equipment, wherever located or
however used, which are now owned or hereafter acquired by the Debtor or in
which the Debtor now has or hereafter acquires any right, title or interest
(collectively the “Equipment”), together with all proceeds of the Equipment; and



1



--------------------------------------------------------------------------------

 
(c) All general intangibles of the Debtor, which are now owned or hereafter
acquired by the Debtor or in which the Debtor now has or hereafter acquires any
right, title or interest, including, without limitation, all choses in action,
things in action, suits, actions, causes of actions and claims of every kind and
nature, whether at law or in equity and all condemnation awards, insurance
proceeds, customer lists, servicing rights, computer software and source codes,
patents, patent rights, licenses, uncertificated securities, investment
property, trademarks, trade names, copyrights, and goodwill and all claims for
income tax refunds and other payments from any local, state or federal
governmental authority or agency (collectively the “General Intangibles”),
together with all proceeds of the General Intangibles; and
 
(d) All demand, time, savings, passbook and other deposit accounts of the Debtor
with all banks, credit unions, savings and loan associations and other financial
institutions which are now owned or hereafter acquired by the Debtor or in which
the Debtor now has or hereafter acquires any right, title or interest
(collectively the “Deposit Accounts”) and all of the Debtor’s money, together
with all proceeds of the Deposit Accounts; and
 
(e) All of the Debtor’s inventory and other tangible personal property, which
are now owned or hereafter acquired by the Debtor or in which the Debtor now has
or hereafter acquires any right, title or interest, and held for sale or lease
or to be furnished under contracts or used or consumed in the Debtor’s business
(collectively the “Inventory”), together with all contractual rights of the
Debtor pertaining to Inventory and all proceeds of the Inventory; and
 
(f) All awards and other payments in respect of any taking and all insurance
proceeds in respect of any of the foregoing, together with all amounts received
by the Secured Party, or expended by the Secured Party pursuant to this Security
Agreement and all monies and claims for money due and to become due to Debtor
under all its accounts, contract rights, leases and general intangibles as such
terms are defined in the Uniform Commercial Code of the Commonwealth of
Virginia.
 
2. This Security Agreement and the security interest and rights of the Secured
Party in the Collateral shall secure the payment and discharge of the following
indebtedness, obligations and liabilities of the Borrowers to the Secured Party,
whether now existing or hereafter incurred, whether matured or unmatured,
whether direct or indirect, whether absolute or contingent, whether liquidated
or unliquidated, whether secured or unsecured, whether original, renewed or
extended, whether contracted by any one or more of the Borrowers (if more than
one) alone or jointly and/or severally with another or others, and whether or
not represented by notes, instruments or other writings, (hereinafter all such
indebtedness, obligations and liabilities shall be collectively referred to as
the “Obligations”):
 
(a) The payment of all indebtedness evidenced by that certain Secured Commercial
Note dated September 28, 2001 made by Group payable to the order of the Secured
Party in the principal amount of $900,000, together with interest thereon as
provided therein, and any modifications of such note and any promissory note
given in curtail, renewal or extension, in whole or in part of such note;



2



--------------------------------------------------------------------------------

 
(b) The payment of all indebtedness evidenced by that certain Secured Commercial
Note dated May 15, 2002 made by Systems payable to the order of the Secured
Party in the principal amount of $500,000, together with interest thereon as
provided therein, and any modifications of such note and any promissory note
given in curtail, renewal or extension, in whole or in part of such note;
 
(c) The payment of all costs, expenses, charges, liabilities, commissions,
half-commissions and attorneys’ fees now or hereafter chargeable to, or incurred
by, or disbursed by, the Secured Party pursuant to this Security Agreement, any
other of the Obligations, applicable law or any of the documents and instruments
which provide the Secured Party with any security for the payment and
performance of the Obligations and/or which state the terms and conditions of
the Obligations and/or which set forth the agreements, understandings and
covenants between the Borrowers and/or the Debtor and the Secured Party and/or
which set forth the representations and warranties made by the Borrowers and/or
the Debtor to the Secured Party, including, without limitation, the Master
Agreement, dated September 28, 2001, by and among Group, Systems and Secured
party and the Workout and Collateral Release Agreement, dated May 15, 2002, by
and among Group, Systems and Secured Party, (collectively the “Security
Instruments”);
 
(d) The performance of, observance of and compliance with all of the terms,
covenants, conditions, stipulations and agreements of the Borrowers and the
Debtor contained in the Security Instruments; and
 
(e) The payment of all indebtedness evidenced by the Notes and the other
Obligations as they may from time to time be renewed, extended, modified and/or
curtailed (unlimited modification, renewal, curtailment or extension of the
Notes and any other of the Obligations being expressly permitted), whether or
not by note or other instrument, together with all interest and charges
incurring therein, whether before or after maturity.
 
3. The Debtor covenants, agrees, represents and warrants to the Secured Party as
follows:
 
(a) The Debtor is and will be the absolute owner of the Collateral free and
clear of any adverse lien, security interest or encumbrance other than the
encumbrances set forth on Schedule 3(a), purchase money security interests in
after acquired property, and the security interests granted to the Secured
Party, except that Secured Party agrees to subordinate its security interests
hereunder to the interests of Wells Fargo Business Credit, Inc. (or a similar
senior institutional lender) as a senior institutional lender (the
“Institutional Lender”) on terms and conditions acceptable to Secured Party in
the exercise of its reasonable business judgment, and Secured Party agrees to
permit and authorize Debtor to file such amended financing statements as are
reasonably necessary to evidence such subordination subject to Secured Party’s
reasonable approval; provided that the aggregate borrowings (or amounts advanced
in factorings) of Group, Systems and Debtor do not exceed eighty percent (80%)
of the book value of the receivables of the SI Division of Systems which are 90
days or less past due (the “Borrowing Base”). Secured Party agrees to consider
in good faith increasing the Borrowing Base to include the assets of Debtor in
the event Debtor has the opportunity to finance its assets. The Debtor will
defend the Collateral against all claims and demands of all persons and entities
at any time claiming any right, title or interest of any kind or nature in all
or any part of the Collateral adverse to the right,



3



--------------------------------------------------------------------------------

title and interest of the Debtor and/or the Secured Party in the Collateral.
 
(b) The Debtor is a corporation duly organized and incorporated and is validly
existing as a corporation in good standing under the laws of New Jersey, with
the power to conduct its business. The execution, delivery and performance by
the Debtor of this Security Agreement are within the Debtor’s powers, have been
duly authorized, and are not in contravention of (i) any applicable law or (ii)
any of the Debtor’s articles of incorporation, charter or bylaws as amended
through the date of this Security Agreement or (iii) any agreement or judicial
order or decree to which Debtor is a party or by which Debtor or any of its
property is bound.
 
(c) The Debtor shall preserve its corporate existence and not, in one
transaction, or a series of transactions, merge into or consolidate with any
other entity, sell all or substantially all of its assets provided, however,
that Debtor may change its state of incorporation (through a transaction such as
a merger or otherwise, for the sole purpose of changing Debtor’s domicile) if
Debtor provides written notice to Secured Party and cooperates with Secured
Party in executing and filing at Debtor’s expense such additional financing
statements in the Debtor’s new domicile as Secured Party may reasonably request
and such change in Debtor’s state of incorporation will not result in any
adverse change in or to Secured Party’s security interest in the Collateral. The
Debtor will notify the Secured Party not less than 30 days before changing its
name or state of incorporation.
 
(d) The Debtor will from time to time, as reasonably requested by the Secured
Party, give the Secured Party a complete list of any Collateral existing at the
time of the request together with copies of any underlying contracts, agreements
or documents.
 
(e) The Debtor will keep records concerning the Collateral at the chief
executive office of the Debtor and will keep the Secured Party advised of the
location of such records. The Debtor will, at all reasonable times and from time
to time, allow the Secured Party and its officers, agents, employees, attorneys
and accountants to examine and inspect the Collateral and to examine, inspect,
and make extracts from the books and other records of the Debtor, and to arrange
for verification of Accounts, if any, under reasonable procedures directly with
the account debtors or by other methods.
 
(f) The Debtor represents and warrants that, except for the financing statements
filed for the benefit of the Secured Party, no financing statement covering the
Collateral or any proceeds thereof, which has not been terminated, is on file in
any public office. Debtor authorizes the Secured Party to file a financing
statement describing the collateral and agrees to pay the cost of filing such
financing statements, this Security Agreement and any continuation or
termination statements in all public offices wherever filing is deemed by the
Secured Party to be necessary or desirable.
 
(g) The Debtor shall pay all taxes, levies, assessments and other charges of
every kind or nature which may be levied or assessed against the Collateral.
 
(h) The Debtor shall not permit or allow any adverse lien, security interest



4



--------------------------------------------------------------------------------

(other than the encumbrances listed on Schedule 3(a), purchase money security
interests on after acquired property, and the security interests given to the
Secured Party), or encumbrance of any kind or nature whatsoever upon the
Collateral and shall not permit all or any part of the Collateral to be
attached, replevied, levied upon or garnished.
 
(i) If the Debtor shall fail to pay any tax, levy, assessment or other charge
against the Collateral, after written notice by the Secured Party to the Debtor
and the passing of a 10-day period thereafter during which the Debtor may cure
such failure, the Secured Party may, at its option, pay such tax, levy,
assessment or other charge. The Debtor agrees to reimburse the Secured Party on
demand for any such payment by the Secured Party. The amount of any such payment
shall be an additional Obligation secured by this Security Agreement and shall
be part of the “Obligations” as that term is used herein.
 
(j) In the event that any of the Obligations or Security Instruments is referred
to attorneys for enforcement or collection, the Debtor will pay the reasonable
attorneys’ fees of the Secured Party and any and all costs and expenses incurred
by the Secured Party in recovering possession of the Collateral, in enforcing
this Security Agreement, or any other of the Security Instruments and/or in
enforcing or collecting any of the Obligations, the payment of all of which
shall be secured by this Security Agreement and shall be part of the
“Obligations” as that term is used herein.
 
(k) The Debtor will not use the Collateral in violation of any applicable laws,
statutes, regulations or ordinances.
 
(l) The amounts of any funds which the Secured Party shall pay or expend for any
purpose whatsoever under this Security Agreement shall be paid by the Debtor to
the Secured Party on demand and shall bear interest thereon from the date of
expenditure through the date of payment at an annual rate equal to the
prevailing interest rate under the Notes in effect from time to time. All of
such funds so paid or expended and all interest thereon shall be secured by this
Security Agreement and shall be “Obligations.”
 
(m) The Debtor’s chief executive office is located at 1800 Robert Fulton Drive,
Suite 250, Reston, Virginia 20191. The Debtor maintains additional places of
business at the locations set forth on Schedule 3(1).
 
4. Unless and until and Event of Default, as defined below, shall occur, the
Debtor may have possession of the Collateral and use the Collateral in any
lawful manner not inconsistent with this Security Agreement (including the sale
of inventory in the ordinary course of Debtor’s business) or with any insurance
policy on the Collateral. Upon the occurrence of any Event of Default, as
hereinafter defined, the Secured Party shall have the immediate right to
possession of the Collateral.
 
5. On the occurrence of any Event of Default, the Secured Party may, but is not
obligated to:
 
(a) Notify any obligor or account debtor on any of the Accounts or General



5



--------------------------------------------------------------------------------

Intangibles to make payment to the Secured Party;
 
(b) Collect by legal proceedings or otherwise any of the Accounts or General
Intangibles and endorse, receive and receipt for all dividends, interest,
payments, proceeds and other sums and property now or hereafter payable on or on
account of the Collateral;
 
(c) Enter into any compromise, settlement, extension or other agreement
pertaining to the Collateral or deposit, surrender, accept, hold or apply other
property in exchange for the Collateral, or extend the time for or modify the
terms and conditions governing the drawing, presentation, negotiation or
acceptance of drafts or other instruments;
 
(d) Insure, process or preserve the Collateral;
 
(e) Transfer the Collateral to the Secured Party’s name or its nominee’s name;
 
(f) Exercise all the rights, powers, and remedies of an owner with respect to
the Collateral; and/or
 
(g) Make any payment and/or perform any agreement undertaken by the Debtor
and/or expend such sums and/or incur such expenses (including, without
limitation, reasonable attorneys’ fees) as the Secured Party in its sole
discretion shall deem advisable.
 
6. All actions taken in good faith and in accordance with the Uniform Commercial
Code of Virginia by the Secured Party and its officers, employees or agents to
enforce, maintain or protect its interests and rights under this Security
Agreement by the Secured Party shall be binding on the Debtor. The Debtor
covenants not to sue the Secured Party for any claims for loss or damage to the
Debtor caused by or resulting from any failure to enforce any contract right of
the Debtor or any act or omission on the part of the Secured Party, its
officers, agents or employees, except for the Secured Party’s gross negligence
or willful misconduct. The Debtor assumes all risk of loss, damage or
deterioration of the Collateral and will save and hold the Secured Party
harmless from any loss therefrom. Such care as the Secured Party gives to the
safekeeping of its own property of like kind shall constitute reasonable care of
the Collateral when in the Secured Party’s possession; but the Secured Party is
not required to make presentment, demand or protest, or give notice, and need
not take action to preserve any rights against prior or other parties in
connection with any obligation or evidence of indebtedness held as Collateral or
in connection with the Obligations.
 
7. If any one or more of the following events (“Events of Default”) shall occur
for any reason whatsoever (whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or pursuant to or
in compliance with any judgment, decree, or order of any court or any order,
rule, or regulation of any administrative or governmental body), then a default
shall be deemed to exist under this Security Agreement and the Notes:
 
(a) If there shall occur a default in the payment of any monies by any of the
Borrowers to the Secured Party required by any Security Instrument (after giving
effect to all



6



--------------------------------------------------------------------------------

applicable grace, notice and cure periods provided in such Security Instrument);
or
 
(b) If there shall occur a default by Debtor or the Borrowers, either
individually or collectively, in the performance or observance of any other
covenant, agreement other term or provision of this Security Agreement, the
Notes, any of the other Obligations, or any of the other Security Instruments or
in any instrument or document delivered to the Secured Party by the Borrowers
and/or the Debtor, not involving the payment of monies by any of the Borrowers
and/or the Debtor to the Secured Party and, after the Secured Party shall have
given written notice to the Debtor specifying the default and such default is
not cured within 10 days after the Debtor’s receipt of such notice, such default
continues beyond any applicable grace period, or if any of the foregoing
documents or instruments shall terminate or become void or unenforceable without
the written consent of the Secured Party; or
 
(c) If the Debtor fails to reasonably cooperate with Secured Party’s requests to
perfect, maintain or exercise its rights in or to the Collateral.
 
8. On the occurrence of any Event of Default and at any time thereafter if such
Event of Default or any other Event of Default shall then be continuing, the
Secured Party (i) may, at its option, declare all of the Obligations to be
immediately due and payable, whereupon the maturity of the then unpaid balance
of the Obligations shall be accelerated and the same, and all interest accrued
thereon, shall forthwith become due and payable without presentment, demand or
protest of any kind, all of which the Debtor expressly waives notwithstanding
anything contained herein or in the Obligations which may appear or be construed
to the contrary, (ii) shall have all of the rights and remedies of a secured
party under the Virginia Uniform Commercial Code regardless of the jurisdiction
in which all or any portion of the Collateral may be located, (iii) shall have
the right to enter upon the premises where the Collateral is located to take
possession or control of the Collateral, (iv) may require the Debtor to assemble
the Collateral and deliver it, or make it available, to the Secured Party at any
place and time designated by the Secured Party, and (v) shall also have the
right to remain on the premises of the Debtor without cost or charge to the
Secured Party and to use the premises together with the materials, supplies,
books and records of the Debtor for the purpose of collecting or liquidating the
Collateral, whether by foreclosure, auction or otherwise. In taking possession
of the Collateral, the Secured Party may take possession of all personal
property located in or attached to the Collateral without liability to the
Debtor and may hold such personal property for the Debtor at the Debtor’s
expense.
 
Without limiting the generality of the foregoing, the Secured Party may sell or
otherwise dispose of the Collateral as a whole or in parts at one or more public
or private sales or may retain all or any portion of the Collateral in
satisfaction of the Obligations secured hereby, with notice of such retention
sent to the Debtor if required by law. Any public sale of the Collateral may be
held at any office of the Debtor or the office of the Secured Party in the City
of Norfolk, Virginia. The Secured Party may sell the Collateral at one time or
at different times (with such postponements of sale as may be deemed appropriate
by the Secured Party in its absolute discretion), for cash or credit, with such
bidder’s deposit and upon such other terms and conditions as the Secured Party
shall deem appropriate in its absolute discretion. At the option of the Secured
Party, the Collateral may be sold as a whole or in such separate groupings of
the



7



--------------------------------------------------------------------------------

Collateral and in such order as the Secured Party may deem appropriate in its
absolute discretion. No purchaser at any public or private sale of all or any
part of the Collateral (other than the Secured Party) shall be required to see
to the proper application of the purchase money.
 
The Secured Party’s rights and remedies under this Security Agreement, at law
and in equity, are cumulative, and the Secured Party may exercise all such
rights and remedies without notice or demand to the Debtor. The Secured Party’s
rights and remedies under this Security Agreement shall be in addition to (a)
all rights which the Secured Party may have under the terms and provisions of
the Notes, the Obligations, and any other of the Security Instruments, (b) all
rights of offset or setoff available to the Secured Party, and (c) all rights
and remedies of the Secured Party at law or in equity. Unless the Collateral is
perishable and threatens to decline speedily in value or is a type customarily
sold on a recognized market, the Secured Party shall give the Debtor at least 7
days’ prior written notice of the day, time and place of any public sale or of
the day and time after which any private sale or any other intended disposition
may be made, and the Debtor agrees that such notice shall be deemed to be
reasonable under all circumstances. If any sale of the Collateral be at public
auction, the Secured Party may itself be a purchaser at such sale free from any
right or equity of redemption of the Debtor, such right being hereby expressly
waived and released. The Secured Party’s reasonable expenses of retaking,
holding, preparing for sale and selling the Collateral (including, without
limitation, reasonable attorneys’ fees) shall be deemed advances to the Debtor
by the Secured Party payable on demand, and the repayment of such expenses shall
be secured by this Security Agreement.
 
9. The Debtor will from time to time execute such further instruments and do
such further acts and things as the Secured Party reasonably may require by way
of further assurance to the Secured Party of all of the rights and remedies of
the Secured Party provided for or intended to be provided for in this Security
Agreement. The Debtor authorizes the Secured Party to file and agrees to execute
and deliver such financing statement or statements, or amendments thereof or
supplements thereto, or other instruments as the Secured Party may from time to
time require to comply with the Virginia Uniform Commercial Code and the laws of
any jurisdiction in which all or any portion of any Collateral shall be located
and to preserve and protect the security interests hereby granted. In the event
the law of any jurisdiction other than Virginia becomes or is applicable to the
Collateral or any part thereof or of any of the Obligations, the Debtor shall
execute and deliver all such instruments and to do all such other things as may
be necessary or appropriate to preserve, protect and enforce the security
interests and liens of the Secured Party under the law of such other
jurisdiction to at least the same extent as such security interests and liens of
the Secured Party would be protected under the Virginia Uniform Commercial Code.
 
10. After deducting all reasonable costs and expenses of every kind incurred or
incidental to the retaking, holding, advertising, preparing for sale and
selling, leasing or otherwise disposing of the Collateral or in any way relating
to the Secured Party’s rights and remedies under this Security Agreement,
including, without limitation, reasonable attorneys’ fees and costs of any
repairs deemed necessary or appropriate by the Secured Party, the Secured Party
may apply the net proceeds of any sale or other disposition of the Collateral to
payment in full or in part of any one or more of the Obligations, whether or not
then due and payable, in such order and to such of the Obligations as the
Secured Party may elect in the exercise of its absolute



8



--------------------------------------------------------------------------------

discretion. The Secured Party shall pay over to the Debtor or the person or
entity entitled to receive it any surplus which may exist after full payment of
all of the Obligations and any other payments the Secured Party may be required
by law to make. The Debtor shall remain liable to the Secured Party for the
payment of any deficiency in the payment of any of the Obligations after the
sale or other disposition of the Collateral.
 
11. This Security Agreement shall be governed by and interpreted in accordance
with the laws of the Commonwealth of Virginia in force on the date of this
Security Agreement. To the maximum extent permitted by applicable law the
parties each irrevocably and unconditionally submit to the exclusive
jurisdiction of the Circuit Court of the City of Norfolk, Virginia and the
United States District Court for the Eastern District of Virginia, Norfolk
Division, as well as to the jurisdiction of all courts from which an appeal may
be taken from any such courts, for the purposes of any suit, action or other
proceeding arising out of, or with respect to this Note or the Security
Agreement and expressly and irrevocably waive any and all objections they may
have as to venue or inconvenient forum in any of such courts.
 
12. Any notice which may be given by a party to this Security Agreement must be
in writing and shall be deemed to have been given by the sending party and
received by the receiving party when any notice shall have been hand delivered
to the receiving party at the address designated below for such receiving party
or 5 days after such notice shall have been posted in the certified mail of the
United States, return receipt requested and postage prepaid, and addressed to
the receiving party at the address designated below for such receiving party.
The Debtor designates as its address for the purpose of receiving any such
notice, 1800 Robert Fulton Drive, Suite 250, Reston, Virginia 20191, and the
Secured Party designates as its address for such purpose, 300 East Main Street,
Suite 1380, Norfolk, Virginia 23510. Copies of all default notices shall be sent
to Charles W. Best, III, Charles W. Best, III, P.C., 300 East Main Street, Suite
1400, Norfolk, Virginia 23510, but such notice shall not be required for notice
to be valid. Any party may change its designated address at any time by giving
notice of such change to the other parties in the manner set forth in this
paragraph.
 
13. Each covenant, term and condition of this Security Agreement, the
Obligations and the Security Instruments is severable and separate and distinct
from every other covenant, term and condition. In the event that any state or
federal judicial or governmental authority shall adjudge or determine that any
of the covenants, terms or conditions of this Security Agreement, the
Obligations and the Security Instruments is invalid and unenforceable or
contrary to any applicable state or federal laws or regulations, such
adjudication or determination shall affect only the specific covenant, term or
condition adjudged or determined to be invalid and unenforceable or unlawful and
shall not affect any of the remaining covenants, terms or conditions in this
Security Agreement, the Obligations and the Security Instruments and all such
remaining covenants, terms and conditions shall continue in full force and
effect.
 
14. The Debtor will indemnify and save the Secured Party harmless from all
liabilities, losses, judgments, damages, expenses and costs of every kind and
nature (including, without limitation, actual attorneys’ fees) relating to any
claims or demands of any person or entity other than the Debtor arising under or
in connection with any acts or failures to act (excluding those constituting
gross negligence or willful misconduct) of the Secured Party and/or



9



--------------------------------------------------------------------------------

its officers, employees or agents authorized or permitted by the covenants,
terms and conditions of this Security Agreement. Any liability, loss, damage,
judgment, expense or cost incurred or suffered by the Secured Party relating to
any claim or demand of any person or entity other than the Debtor arising under
or in connection with any acts or failures to act of the Secured Party pursuant
to the covenants, terms and conditions of this Security Agreement shall be part
of the “Obligations” of the Debtor to the Secured Party, the payment of which
shall be secured by this Security Agreement.
 
15. Time shall be of the essence with regard to the performance by the Debtor of
each of its obligations, duties and liabilities to the Secured Party under this
Security Agreement, the Security Instruments, and the Obligations.
 
16. No alteration, modification, amendment or waiver of any covenant, term or
condition in this Security Agreement, the Obligations or the Security
Instruments is or shall be valid, binding or enforceable unless such alteration,
modification, amendment or waiver is in writing and has been signed by a duly
authorized officer or agent of the party against whom any such alteration,
modification, amendment or waiver is to be enforced.
 
17. Acceptance by the Secured Party of partial or delinquent payments or failure
to exercise any right, power or remedy shall not constitute a waiver of any
Event of Default or of any such right, power or remedy or constitute an
amendment or modification of this Security Agreement. No waiver by the Secured
Party of any Event of Default shall operate as a waiver of any other Event of
Default or of the same Event of Default on a future occasion. The taking of this
Security Agreement shall not waive or impair any other security the Secured
Party may have or hereafter acquire for the payment of any of the Obligations,
and the taking of any additional security shall not waive or impair this
Security Agreement. The Secured Party may resort to any security it may have in
the order it may deem proper, and notwithstanding any collateral security, the
Secured Party shall retain its rights of offset and setoff against the Debtors.
 
18. The Secured Party, its successors and assigns, have all rights, powers and
remedies as provided herein and as provided by law, including those of a secured
party under the Virginia Uniform Commercial Code, and may exercise the same,
effect any setoff, and/or proceed against the Collateral or other security for
the Debtor’s obligations at any time notwithstanding any cessation of the
Debtor’s liability under such Obligations for any reason other than payment in
full, including, without limitation, the running of any applicable statutes of
limitations, all of which the Debtor hereby waives to the fullest extent
permitted by law.
 
19. All rights of the Secured Party hereunder shall inure to the benefit of its
successors and assigns and all obligations, liabilities and duties of the Debtor
shall bind their successors and assigns.
 
20. The term of this Security Agreement shall commence on the date hereof and
shall terminate on the date when all of the Obligations have been irrevocably
paid and fully satisfied or performed.



10



--------------------------------------------------------------------------------

 
21. TO THE FULLEST EXTEND PERMITTED BY LAW, THE DEBTOR WAIVES TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH THE DEBTOR AND THE SECURED PARTY MAY BE
PARTIES, ARISING OUT OF, IN CONNECTION WITH, OR IN ANY WAY PERTAINING TO THIS
SECURITY AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION WITH THIS
SECURITY AGREEMENT. It is agreed and understood that this waiver constitutes a
waiver of trial by jury of all claims against all parties to such action or
proceedings, including claims against parties who are not parties to this
Security Agreement. This waiver is knowingly, willingly and voluntarily made by
the Debtor, and the Debtor represents that no representations of fact or opinion
have been made by any individual to induce this waiver of trial by jury or to in
any way modify or nullify its effect. The Debtor further represents and warrants
that it has been represented in the signing of this Security Agreement and in
the making of this waiver by independent legal counsel, or has had the
opportunity to be represented by independent legal counsel selected of its own
free will, and that it has had the opportunity to discuss this waiver with
counsel.
 
[Signatures Appear on the Next Page]



11



--------------------------------------------------------------------------------

 
IN WITNESS, the Debtor and the Secured Party have duly executed this Security
Agreement as of the day and year first above written.
 
DEBTOR:
 
CONTRACTORS RESOURCES, INC.,
   
By:                                     
                                        
                                           
   
Name:                                    
                                                                              
   
Title:                                    
                                                                                
 
   
Date: September 23, 2002
SECURED PARTY:
 
WATERSIDE CAPITAL CORPORATION,
   
By:                                     
                                        
                                           
   
Name:                                    
                                                                              
   
Title:                                    
                                                                                
 
   
Date:



12



--------------------------------------------------------------------------------

 
SCHEDULE 3(1)
 
Additional Places of Business
 
(If none listed, then Debtor represents to Secured Party that none exist.)



13



--------------------------------------------------------------------------------

 
Schedule 3(a)
 
Existing Liens
 
Purchase Money Security Interests; liens for taxes, assessments or governmental
charges, and liens incident to construction, which are either not delinquent or
are being contested in good faith by the Debtor by appropriate proceedings,
which will prevent foreclosure of such liens; liens or deposits in connection
with workers’ compensation or other insurance or to secure customs’ duties,
public or statutory obligations in lieu of surety, stay or appeal bonds, or to
secure performance of contracts or bids, or deposits required by law or
governmental regulations or by any court order, decree, judgment or rule as
condition to the transaction of business or the exercise of any right, privilege
or license; or other liens or deposits of a like nature made in the ordinary
course of business; liens of suppliers, mechanics, carriers, materialmen,
warehousemen or workmen, banker’s liens and other liens imposed by law created
in the ordinary course of business for amounts not yet due or which are being
contested in good faith by appropriate proceedings; liens arising with respect
to zoning restrictions, licenses, covenants, building restrictions and other
similar charges or encumbrances on the use of real property of such Debtor which
do not materially interfere with the ordinary conduct of such Debtor’s business;
any interest or title of a lessor under any lease permitted hereunder; any
interest or title of any lessee under any leases or subleases of real property
of any Debtor; any licenses to customers in the ordinary course of business; any
statutory or equitable claims, demands and interests of employees. Interests of
the Institutional Lender described in Section 3 of the Security Agreement.



14